Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 04/01/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 04/01/2021, with respect to the rejections of the claims under 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the references presented and Holloran et al. US 2006/0008126 which discloses as discussed below that it is obvious to collect either a flat fingerprint or a rolled fingerprint as they are the technologies currently available (see the rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins US 8,810,367 in view of Holloran et al. US2006/0008126 (hereinafter “Halloran”, cited in the IDS) and further in view of Black et al. US 2014/0080415 (hereinafter “Black”).
Regarding claim 11, Mullins discloses A biometric collection device (see figure 3)


    PNG
    media_image1.png
    479
    592
    media_image1.png
    Greyscale



, comprising: a fingerprint scanner (20 of figure 3) including a fingerprint sensor that generates fingerprint images from both a flat capture and a motion capture  

    PNG
    media_image2.png
    164
    421
    media_image2.png
    Greyscale


; and an indicator indicating that the fingerprint scanner is set to perform the roll capture and or set to perform the roll capture (see col. 4 lines 17-25

    PNG
    media_image3.png
    164
    555
    media_image3.png
    Greyscale

further see col. 7 lines 13-39, note that the displayed instructions read as indicators that indicate that the fingerprint scanner is set to perform the motion capture  

    PNG
    media_image4.png
    478
    424
    media_image4.png
    Greyscale


As discussed Mullins discloses for capturing the image as a flat scan or a motion scan, but does not expliclity disclose capturing the fingerprint as a rolled print. 


    PNG
    media_image5.png
    446
    428
    media_image5.png
    Greyscale

Mullins and Hollaran are analogous art because they are from the same field of endeavor of fingerprint scanning. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Mullins and Hollaran to obtain a rolled fingerprint in place of the motion captured fingerprint. The motivation would be as taught by Hollaran that both are commonly available and it would be obvious to one of ordinary skill to substitute one with the other to obtain predictable results. 
motion capture, the fingerprint scanner pulses a second light indicating that the fingerprint sensor is presently capturing the fingerprint. The Examiner notes however that Mullins does disclose status indicator lights, but does not expressly disclose that these are used during capture of the image either in the sliding mode or the stationary mode or in a pulsing manner. Further it is noted that Mullins discloses providing information to the user during the scan in both the stationary mode and the sliding mode, but not using pulsing lights. However it is well known to using pulsing lights to convey information to a user while capturing an image as shown by many different references (Black is relied upon for this rejection, however the other references of note are listed in the references cited at the conclusion of this office action).
Black discloses a system for capturing images using low cost digital cameras specifically disclosing

    PNG
    media_image6.png
    328
    407
    media_image6.png
    Greyscale


	Mullins and Black are analogous art because they both involve capturing images. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the indicator lights of Mullins in a well known manner to convey information to the user that their fingerprint image is being captured. The 
	Claim 18 is similarly analyzed to claim 11. 
	Claim 25 is similarly analyzed to claim 11.



Claims 12, 14-16, 19-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Holloran in view of Black and further in view of Infante et al. US 2014/0002237 (hereinafter “Infante”, cited in the IDS).
Regarding claim 12, as discussed the combination of Mullins and Black discloses the limitations of claim 11. 
Mullins nor Black do not explicitly disclose generate a first signal by illuminating one or more lights in first color, the one or more lights corresponding to one or more fingers which the fingerprint scanner is ready to capture; generate a second signal by illuminating the one or more lights in second color when the fingerprint scanner begins capturing a fingerprint image of the one or more fingers; 2PRELIMINARY AMENDMENTAttorney Docket No.: Q253862 Appln. No.: 16/828,377 generate a third signal by illuminating the one or more lights in third color when the fingerprint scanner successfully captures the fingerprint image of the one or more fingers; and after capturing the fingerprint image for the one or more fingers, repeat the previous steps for 
However Infante teaches the missing limitations as discussed below. 
Infante discloses a biometric fingerprint identification device with different status indicator lights used as seen in figure 3 (paragraph 0001, and 0027).

    PNG
    media_image7.png
    817
    572
    media_image7.png
    Greyscale


Specifically Infante discloses generate a first signal by illuminating one or more lights in first color, the one or more lights corresponding to one or more fingers which the fingerprint scanner is ready to capture (see step 1 labeled by Examiner in paragraph 0041 below); generate a second signal by illuminating the one or more lights in second color when the fingerprint scanner begins capturing a fingerprint image of the one or more fingers (see step 2 labeled by Examiner in paragraph 0041, the indicator indicate the percentage complete by flashing green); 2PRELIMINARY AMENDMENTAttorney Docket No.: Q253862 Appln. No.: 16/828,377 generate a third signal by illuminating the one or more lights in third color when the fingerprint scanner successfully captures the fingerprint image of the one or more fingers (see step 3 labeled by Examiner in paragraph 0041, the light turns solid when complete); and after capturing the fingerprint image for the one or more fingers, repeat the previous steps for other finger and indicating a progress of capturing a fingerprint of the other finger with other lights corresponding to the other finger (see step 4 labeled by Examiner in paragraph 0041).

    PNG
    media_image8.png
    262
    424
    media_image8.png
    Greyscale


	Infante does this with the motivation provided in paragraph 0021.

    PNG
    media_image9.png
    72
    363
    media_image9.png
    Greyscale
	


Mullins as discussed provides indicator status lights thus would be easy to combine with the teachings of Infante above. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Mullins, Black and Infante to change the status lights based on the status of the fingerprint inputted as taught by Infante above. The motivation would be to provide for ease of programming of a console using the fingerprint sensor. 
Regarding claim 13 Infante as discussed in paragraph 0041 above discloses that he first signal has a particular color, intensity, and pulse rate (blue blinking LED light).
Regarding claim 14, Infante discloses in paragraph 0041 discloses constantly illuminating the lights. It is noted that Infante does not explicitly disclose using all ten fingers, however the Examiner points out that this is an obvious design choice as to the number of fingers used, and the use of all fingers would be obvious to one of ordinary skill in the art with the obvious motivation of storing every possible finger of the user, thus this does not account to any patentable weight. 
Regarding claim 15, as discussed for claim 14, Infante does not disclose depicting each hand of the individual,  however the Examiner points out that this is an obvious design choice as to depicting the entire hand and one of ordinary skill in the art would obviously modify a typical fingerprint sensor to account for all the fingers of the hand if so required for their particular purpose, thus the use of an indicator light for the entire hand does not provide any patentable weight. 

Claim 19 is similarly analyzed to claim 12. 
Claim 20 is similarly analyzed to claim 13. 
Claim 21 is similarly analyzed to claim 14.
Claim 22 is similarly analyzed to claim 15.
Claim 23 is similarly analyzed to claim 16.
Claims 26-30 are similarly analyzed to claim 12-16. 

 
 
 



Claims 17, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Holloran, in view of Black and further in view of Minamizawa US 2007/0122015.
Regarding claim 17, as discussed Mullins and Black disclose the limitations of claim 11. 
Mullins nor Black do not explicitly disclose a skip finger function, the skip finger function alerting the fingerprint scanner that one or more fingers will not be scanned.
Minamizawa discloses a multifunction apparatus for registering fingerprints. 



    PNG
    media_image10.png
    328
    426
    media_image10.png
    Greyscale







    PNG
    media_image11.png
    357
    434
    media_image11.png
    Greyscale

Specifically as seen in figure 16c Minamizawa discloses a skip function to alert the fingerprint scanner that one or more fingers will not be registered. 
Mullins and Minamizawa are analogous art because they are from the same field of endeavor of fingerprint sensing. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Mullins, Black, and Minamizawa in order to allow a skip function to the user, the motivation being to not enroll a fingerprint that the user does not want to enroll. 
Claim 24 is similarly analyzed to claim 17.
Claim 31 is similarly analyzed to claim 17. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/Primary Examiner, Art Unit 2669